                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In re:
                                                            Chapter 11
BURN FITNESS, LLC                                           Case No. 21-43828-MAR
                                                            Hon. Mark A. Randon
         Debtor.
                                                                Joint Administration
                                                                         Requested
                                                        /

                DECLARATION OF ALYSSA TUSHMAN
    IN SUPPORT OF CHAPTER 11 PETITIONS OF BURN FITNESS, LLC,
           BURN FITNESS-2, LLC AND BURN FITNESS-3, LLC,
             FIRST DAY MOTIONS AND OTHER MOTIONS

         I, Alyssa Tushman, make this declaration under 28 U.S.C. §1746:

         1.    I am a 51% member of Burn Fitness Holdings LLC, which is the sole

member of each of the Debtors.1 I am the Manager of the Debtors, and have been

so since the inception of each Debtor.

         2.    I am knowledgeable and familiar with the business and finances of the

Debtors. Unless otherwise stated in this Declaration, these statements of fact are

based on my personal knowledge, my review of relevant documents, information

provided to me by my employees, working either directly or indirectly under my


1
 The Debtors in these proposed jointly administered cases are Burn Fitness, LLC,
Chapter 11 Case No. 21-43828, filed April 30, 2021; Burn Fitness-2, LLC, Chapter
11 Case No. 21-43840, filed April 30, 2021; Burn Fitness-3, LLC, Chapter 11 Case
No. 21-43844, filed April 30, 2021.
03418846 v1                                 1
    21-43828-mar   Doc 9   Filed 04/30/21   Entered 04/30/21 13:57:17   Page 1 of 20
supervision, and the financial and consulting professionals engaged in these matters;

or based upon my experience, knowledge and information concerning the operations

of the Debtors. I am authorized and qualified to submit this declaration on behalf of

the Debtors and, if called as a witness, I would testify competently to the facts set

forth in this declaration. Defined terms that I use that are not defined in my

Declaration are defined in the related motions.

         3.   On April 30, 2021 (the “Petition Dates”), the Debtors, Burn Fitness,

LLC, Burn Fitness-2, LLC and Burn Fitness-3, LLC (the “Debtors”), filed petitions

for relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy

Code”).

         4.   The Debtors continue in possession of their property and operating and

managing their businesses.

                                THE COMPANIES
         5.   The concept for Burn Fitness came about after I recovered from a

particularly aggressive form of breast cancer in my late 20’s. At the age of 27, I was

diagnosed with advanced breast cancer. I underwent chemotherapy, radiation and

multiple surgeries. I was determined to survive the cancer and live to see my then

newborn son, and subsequent children, grow up. I discovered that exercise was a

wonderful way to take care of myself and deal with the stresses of my illness. I

believe exercise played a role in saving my life.


03418846 v1                                2
  21-43828-mar    Doc 9   Filed 04/30/21   Entered 04/30/21 13:57:17   Page 2 of 20
         6.    I determined that assisting others with health and physical fitness could

help them overcome medical issues and live better lives. I set about to create an

environment where that could happen. I connected with Mark DuFresne (“Mark”),

who I knew from working at another gym. Mark has a special way of working with

people, which makes them feel good. Mark and I decided that we should start our

own fitness gym with the goal of being customer driven and to assist people in their

health/fitness journey.

         7.    Our business philosophy is fairly simple: we focus on our members,

we listen to our members, and we provide high end equipment, excellent trainers and

classes, in an extremely clean and welcoming environment. We have changed

peoples’ lives through weight loss, their personal training goals and lifestyle

changes.

         8.    Our staff is also very important to our operations.        We maintain

consistency and make sure all of our staff are well trained in the service they provide.

         9.    Among me, Mark, our staff and members, we have the feeling of having

created a wonderful community.

         10.   The initial operation was formed and organized as Burn Fitness, LLC

in April 2009. We opened a health and fitness center in Rochester, Michigan, and

have had the same location since opening. I was the sole member of Burn Fitness,

LLC until the formation of Burn Fitness Holdings LLC.


03418846 v1                                  3
  21-43828-mar      Doc 9   Filed 04/30/21   Entered 04/30/21 13:57:17   Page 3 of 20
         11.   Burn Fitness-2, LLC, which operates a health and fitness center in

Clawson, Michigan, was organized in April 2013, based on the success of Burn

Fitness, LLC. I was the sole member of Burn Fitness-2, LLC until the formation of

Burn Fitness Holdings LLC.

         12.   Shortly after the formation of Burn Fitness-2, LLC, with co-member

Mark DuFresne, who has a 49% membership interest, we formed Burn Fitness

Holdings LLC, which became the sole member of Burn Fitness, LLC, Burn Fitness-

2, LLC and ultimately Burn Fitness-3, LLC. I have a 51% interest in Burn Fitness

Holdings LLC.

         13.   Burn Fitness-3, LLC was formed in March 2017 and operates a health

and fitness center in Livonia, Michigan.

         14.   Each entity operates independent of the others, and maintains separate

bank accounts, separate financial records and separate payroll.

         15.   For an additional $5/month, members can visit any of the Debtors’ three

locations.

                   THE NEED FOR CHAPTER 11 RELIEF AND
               EVENTS LEADING TO THE FILING OF THESE CASES

         16.   The Debtors were forced to close their facilities on March 16, 2020 as

a result of the shutdown related to COVID-19. The impact of the shutdown has been

devastating for the fitness/health and welfare sector. Statistically, 17% of health and

wellness businesses in Michigan have closed their doors. As an industry, fitness
03418846 v1                                 4
  21-43828-mar     Doc 9   Filed 04/30/21   Entered 04/30/21 13:57:17   Page 4 of 20
facilities have lost 50% of their members and on average have seen a decline in

revenue of 58%.

         17.   For the Burn Fitness group, we operate on month-to-month

memberships, which enable members to attend an unlimited number of classes for a

fee of $45-60/month, and to work out for a fee of $34/month. We have experienced

a reduction in members of approximately 60%.

         18.   All three facilities were completely closed from March 16, 2020 until

September 9, 2020. In September, 2020, we were permitted to operate at 25%

capacity, which means that we could have approximately 70 people in a facility at

any given time, even though our facilities are built to accommodate up to 364 people.

         19.   We have had to limit some of the services we provide, such as classes

(during some periods), number of machines in service, group training, and child care.

All of these service reductions have had an impact on our members.

         20.   Additionally, while our facilities were spotless before the pandemic,

now, we must engage in additional cleaning services, which not only adds costs, but

limits the time that members can be in the facilities, to make sure that there is

sufficient time for the daily cleaning routine and protocols.

         21.   On May 4, 2020, we obtained a Small Business Administration

Paycheck Protection Program loan (“PPP Loan”) for each location, as follows:

         Burn Fitness, LLC: $75,400.00


03418846 v1                                 5
  21-43828-mar     Doc 9   Filed 04/30/21   Entered 04/30/21 13:57:17   Page 5 of 20
         Burn Fitness-2, LLC: $102,000.00

         Burn Fitness-3, LLC: $48,752.00

         These loans were fully utilized to pay payroll and utilities. The application

for forgiveness of each of these PPP Loans has been submitted. We are awaiting

confirmation of forgiveness of these loans.

         22.   Faced with the limitations of the PPP Loans at the time we obtained

them, and the critical need for payroll due to the significant impact on our employees

and independent contractors, there were insufficient funds from the PPP Loans to

pay the landlords. As such, at that time, we started negotiating with our landlords for

accommodations for the rent obligations, addressed infra, paragraph 26.

         23.   Once fitness centers were allowed to reopen, members were still

terrified to return. Approximately 30% of our members cancelled their memberships.

Once we began billing, another 15% of members cancelled. More members

cancelled as a result of the mask mandates. Further, narratives were circulated in the

media that gyms and similar facilities were not safe despite air quality studies and

data from other previously opened states showing statistically zero spread of the

virus. The PPP Loans got us through less than 3 months of payroll, but were a failure

on many levels. Gyms/fitness centers are rent and payroll heavy; the amount

allocated to the companies did not cover even part of one month’s rent, and we were

closed for six months.


03418846 v1                                  6
  21-43828-mar      Doc 9   Filed 04/30/21   Entered 04/30/21 13:57:17   Page 6 of 20
         24.   Once we were able to reopen, we had no funds, forcing us to secure the

SBA Disaster loans for each entity. In September 2020, each entity obtained an SBA

Disaster Loan in the amount of $150,000.00 per Debtor. These loans proved

tantamount to the survival of the Debtors. However, without the cooperation of the

landlords, there was no way to avoid bankruptcy.

         25. When the second round of PPP financing opened, we applied and each of

the Debtors obtained a second PPP Loan on March 15, 2021 in amounts the same as

for the first PPP Loans, which are being used for payroll and utilities.

         26.   The Debtors have a different landlord for each location. Prior to the

pandemic, we were always timely with our rent, loan and trade creditor payments.

Therefore, when COVID created the significant disruption to our businesses, we

were hopeful that the landlords would recognize that we were in a unique

circumstance which was out of our control, and work with us during this extremely

difficult time. Despite the shutdown, I attempted to work out payment arrangements

for each entity, with varying levels of cooperation or assistance from the landlords.

The current status of matters with the landlords is as follows:

               a.    Burn Fitness, LLC in Rochester: I believed that we had an

arrangement with the landlord, but it was not finalized. Ultimately, the landlord

instituted proceedings for eviction. A hearing on eviction is presently scheduled for

May 10, 2021.


03418846 v1                                  7
  21-43828-mar      Doc 9   Filed 04/30/21   Entered 04/30/21 13:57:17   Page 7 of 20
               b.    Burn Fitness-2, LLC in Clawson: The landlord has agreed to

work with the company and has made accommodations on the amount of rent owed

by deferring the arrearages of approximately $120,000; from October 1, 2020 until

December 31, 2020, Debtor pays 25% of Base rent (approximately $15,500 per

month) plus the triple net charges; from January 1, 2021, and continuing through

June 30, 2021, Debtor pays the greater of 30% of Base rent or 13% of gross sales,

plus the triple net charges. Debtor has remained current on this obligation. The

arrearage remains on the books while we build our business back.

               c.    Burn Fitness-3, LLC in Livonia: The landlord would not agree

to work with the company, and sued for a money judgment. The Court entered an

opinion granting summary judgment in favor of the landlord. On April 15, 2021,

the Court entered a judgment in the amount of $348,415.54 against Burn Fitness-3,

LLC and the guarantors Burn Fitness, LLC and Burn Fitness-2, LLC. The landlord

has filed an eviction action which is presently scheduled for May 3, 2021.

         27.   I believe that the relief that will be provided by the chapter 11 filings

will enable the companies to successfully weather the remaining limitations of the

pandemic and provide the opportunity for the companies to return to successful

business operations.




03418846 v1                                  8
  21-43828-mar      Doc 9   Filed 04/30/21   Entered 04/30/21 13:57:17   Page 8 of 20
                       SUPPORT OF FIRST DAY MOTIONS

         28.   Concurrently with the filing of these Chapter 11 cases, the Debtors have

filed a number of First Day Motions. I have reviewed each of these First Day

Motions and I believe that the relief sought in each of them is necessary to enable

the Debtors to operate in chapter 11 with a minimum disruption or further loss of

revenue.

         The First Day Motions, and the reasons for the relief requested therein, are

summarized below.

Debtors’ First Day Motion Pursuant to Sections 361 and 363 of the Bankruptcy Code
and Bankruptcy Rule 4001(b) for Entry of Interim and Final Orders (A) Authorizing
Use Cash Collateral, (B) Granting Adequate Protection, (C) Scheduling a Final
Hearing on the Motion and (D) for Related Relief.

         29.   The Debtors seek an order authorizing the use of their existing and

incoming cash, which is subject to the perfected senior security interest of Comerica

Bank and the secondary security interest of the U. S. Small Business Administration

(“U.S. SBA”) pursuant to an SBA Disaster Loan to each of the Debtors.

         30.   The Debtors rely on regular payments from their clients in order to

operate, pay rent, pay compensation to trainers, teachers, independent contractors

and employees and other expenses incurred in the ordinary course of their business

operations.



03418846 v1                                  9
  21-43828-mar      Doc 9   Filed 04/30/21   Entered 04/30/21 13:57:17   Page 9 of 20
         31.   The Debtors have an immediate need to use their cash collateral in order

to operate, which funds will be used to pay their post-petition obligations of rent,

payroll, compensation to independent contractors, and to obtain necessary supplies

and services required to operate their businesses. Without the use of their cash

collateral, the Debtors will not be able to operate. The use of Cash Collateral is

required to fund, uninterrupted, the day-to-day operations of the Debtors’ businesses

and to preserve and maintain the value of the Debtors’ estates and assets for the

benefit of all parties in interest, including the Secured Lenders.

         32.   Through the continuation of operations, the Debtors will be able to

replace used cash and accounts, such that the Secured Lenders’ security interests in

the Cash Collateral will be relatively the same as existed on the Petition Date. There

will be no material erosion of the interests in the Debtors’ assets constituting cash

collateral, and the Secured Lenders will not suffer any harm by reason of the relief

requested by the Debtors. The Debtors will use the cash collateral only in the

ordinary course of business and to the extent necessary to avoid immediate and

irreparable harm in accordance with the terms and conditions proposed in the Motion

and as set forth in any order entered in connection therewith.

         33.   Comerica Bank is secured in all assets of each Debtor. Debtors believe

that the personal property of each of the Debtors, along with the current monthly

payments in accordance with the terms of the loan documents, the granting of a post-


03418846 v1                                 10
  21-43828-mar     Doc 9   Filed 04/30/21   Entered 04/30/21 13:57:17   Page 10 of 20
petition lien in the same priority and validity as it had pre-petition, and the reporting

requirements set forth in the Consent Order are sufficient and appropriate adequate

protection of Comerica’s security interest.

         34.   The Debtors currently do not have any payment obligations to the U.S.

SBA. Therefore, Debtors believe that adequate protection to U.S. SBA, as the

second priority secured lender, will be satisfied by the granting of a post-petition

lien in the same priority and validity as it had pre-petition.

Debtors’ First Day Motion for Entry of an Order Authorizing Payment of Certain
Pre-Petition (i) Wages, Salaries and other Compensation, (ii) Employee Medical and
Similar Benefits, (iii) Reimbursable Employee Expenses
and (iv) Other Benefits.

         35.   The Debtors seek an order authorizing the payment of current payroll

for the pre-petition period, which did not get paid as a result of the timing of the

filing of these chapter 11 cases.

         36.   Payroll includes approximately 45 salaried employees and 19

Independent Contractors, among all three facilities. The Employees perform a

variety of critical functions for the Debtors, including direct retail sales, customer

service, performing general and administrative services and other related tasks, and

general management of the Debtors’ businesses. The Independent Contractors

perform a variety of critical functions for the Debtors, including direct customer

service, personal training, and fitness classes. The Employees’ and Independent

Contractors’ skills, knowledge, and understanding of the Debtors’ business
03418846 v1                                 11
  21-43828-mar     Doc 9   Filed 04/30/21   Entered 04/30/21 13:57:17    Page 11 of 20
operations, and particularly their customer service abilities, are essential to the

effective operation of the Debtors’ businesses.

         37.   The Debtors also seek authority to (i) pay related payroll taxes for all

payroll; (ii) reimburse their Employees and Independent Contractors in the ordinary

course of business; and (iii) to pay accrued benefits and to continue benefit programs

such as health insurance.

         38.   No Employee or Independent Contractor is owed wages of more than

the $13,650.00 per Employee cap contained in §§ 507(a)(4).

         39.   No Employee or Independent Contractor is owed contributions to an

employee benefit plan of more than the $13,650.00 per Employee cap contained in

§§ 507(a)(5).

First Day Motion for Entry Order Authorizing Continued Use of Existing Bank
Accounts, Business Forms and Cash Management System, and to Receive, Process
and Honor Credit Card Transactions.

         40.   The Debtors, in the ordinary course of their businesses, use a cash

management system (the “Cash Management System”) to collect, transfer, and

disburse funds and accurately record such transactions.

         41.   All funds collected by the Debtors are deposited into their respective

Comerica Bank Checking Accounts (the “Accounts”). All paper checks drawn by

the Debtors are presented to and cleared through Comerica Bank, and all forms of

deposits are deposited into the Accounts. All forms of electronic payments are paid


03418846 v1                                  12
  21-43828-mar     Doc 9    Filed 04/30/21   Entered 04/30/21 13:57:17   Page 12 of 20
out of the Accounts as well, including ACH payments made to ADP, who is the

third-party payroll services provider that administers the Debtors’ payroll and

disburses payroll funds to the Debtors’ employees.

         42.   The Debtors’ Cash Management System has been employed for some

time and constitutes an essential business practice. The use of this system provides

numerous benefits to the Debtors, including the ability to control and monitor

corporate funds, to ensure cash availability, and to reduce administrative expenses

by facilitating the movement of funds. The forced closure and reopening of the

Debtors’ Accounts would be costly to the Debtors, significantly disruptive to its

operation, and potentially damaging to its business relations with customers,

vendors, and employees.

         43.   Additionally, in the ordinary course of business, the Debtors use a

number of business forms, including checks, letterhead, membership contracts and

the like. If the Debtors were required to obtain all new business forms as a result of

the filing of these cases, the Debtors would incur significant expense and attendant

delay in effectuating their ordinary course, post-petition business transactions.

         44.   The Debtors are a party to an agreement with Merchant Services

governing the processing, settlement and authorization of Visa, MasterCard, and

American Express. Additionally, the Debtors are a party to an agreement with




03418846 v1                                 13
  21-43828-mar     Doc 9   Filed 04/30/21   Entered 04/30/21 13:57:17   Page 13 of 20
American Express which provides for the processing, settlement, and authorization

of that credit card at the Debtors’ health and wellness centers.

         45.   Virtually all of services provided by the Debtors are purchased with

credit cards, and the Debtors’ continued ability to honor and process credit card

transactions is essential to the Debtors’ business operations. Under the terms of their

agreements, the Debtors are required to pay the credit card companies fees for their

services, certain amounts which may have accrued by and remain unpaid as of the

Petition Date.

         46.   Further, the Debtors run expenses through the American Express card

in the name of Burn Fitness, LLC, Account No. xxxxx 5-23009 (the “American

Express Card”). In the ordinary course of business before the Petition Date, charges

for all of the Debtors would be placed on the American Express Card, and would

either be split three ways, if for a common service, or the appropriate Debtor would

pay the charge incurred for that specific entity. Ordinary course expenses, such as

cable tv, internet, cleaning services and many others have been set up for “auto pay”

on the American Express Card.

         47.   Maintaining Credit Card Processing is important for the success and

ultimate viability of the Debtors’ businesses and is necessary to avoid immediate

and irreparable harm to the Debtors and their estates. The success and viability of

the Debtors’ businesses is dependent upon the ability to accept credit card payments.


03418846 v1                                 14
  21-43828-mar     Doc 9   Filed 04/30/21   Entered 04/30/21 13:57:17   Page 14 of 20
The Debtors believe that continuing the Credit Card Processing will ensure that the

Debtors will maintain a key method of accepting customer payments and will assist

the Debtors in preserving customer relationships.

         48.   The Debtors seek entry of an order (i) authorizing the Debtors to

maintain their existing bank accounts, checks (until suitable replacement checks can

be reasonably obtained), and business forms without being required to close such

accounts and forms and re-open new ones, (ii) authorizing the Debtors to continue

using their cash management system, (iii) authorizing the Debtors’ bank to accept

and rely upon Debtor’s notices and instructions as to which pre-petition checks can

be honored pursuant to any Order(s) entered by this Court and which checks must

be dishonored, (iv) authorizing the Debtors to continue to receive, process, and

honor credit card transactions (“Credit Card Processing”), pay fees necessary to

continue Credit Card Processing, and (v) continue to use the American Express

Cards for payment of ordinary course expenses, allocated among the three entities

in accordance with their responsibility for the particular expense.


         The Affidavit is also submitted in support of other motions which will be filed

in this matter including, but not limited to the following:

Debtors’ Motion for an Order Pursuant to 11 U.S.C. §§ 105(a) and 366: (i)
Prohibiting Utilities from Altering, Refusing or Discontinuing Services Pending
Determination of Adequate Assurance of Payment for Future Utility Services and
(ii) Establishing Procedures for Determining Requests for Additional Assurance.


03418846 v1                                  15
  21-43828-mar      Doc 9   Filed 04/30/21   Entered 04/30/21 13:57:17   Page 15 of 20
         49.   Utility services—gas, electric, water, phone, internet and other similar

utility services (collectively the “Utility Services”)—are essential to the Debtors’

ability to operate in their chapter 11 cases. Any interruption of the Utility Services,

even for a brief period of time, would severely disrupt the Debtors’ business

operations and would be extremely harmful to its customer relationships, revenues,

profits and ultimately its ability to maximize payments to its creditors. It is therefore

critical that all Utility Services continue to be provided to the Debtors uninterrupted.

         50.   The Debtors are, and have been, current on their pre-petition utility

payments. Therefore, Debtors are offering to each Utility Company a deposit in the

amount of the average monthly cost for such utility as adequate assurance of future

performance.

         51.   The Debtors seek entry of an order (i) determining that a deposit of the

average monthly cost for each Utility Company constitutes adequate assurance of

payment for future utility services pursuant to §§ 366(b) and (c) of the Bankruptcy

Code in the amounts set forth on Exhibit 2 to the Motion; and (ii) providing that if a

Utility Company, during the 20-day period prescribed by § 366(b) of the Bankruptcy

Code, asserts that it is not satisfied with adequate assurance of payment from the

Debtors as proposed, such Utility Company shall, within 14 days from the date of

entry of the Order on this Motion, send the Debtors and their undersigned counsel a

written notice of its intent to discontinue services and that Debtors shall have ten


03418846 v1                                 16
  21-43828-mar     Doc 9   Filed 04/30/21   Entered 04/30/21 13:57:17    Page 16 of 20
(10) days after such notice to resolve any dispute with the Utility Company. If there

is no resolution of the dispute within said 10-day period, the Utility Company, on

expedited request and with notice and opportunity for response, can seek to

terminate service. However, the Utility Company shall not have authority to

terminate service without specific approval of this Court, on notice and opportunity

of Debtors to respond.

         52.   The proposed procedures will ensure that the Debtors are able to

continue their Utility Services without prejudice to the Utility Companies and will

enable the Debtors to continue to operate without concern that their Utility Services

will be terminated.

Debtors’ Application for Entry of an Order Authorizing the Employment and
Retention of Maddin, Hauser, Roth & Heller, P.C. as Counsel to the Debtors.

         53.   The Debtors seek to employ Maddin Hauser Roth & Heller, P.C.

(“Maddin Hauser”) as their counsel. The Debtors selected Maddin Hauser as their

attorneys because of Maddin Hauser’s experience and knowledge in the field of

debtors’ and creditors’ rights and business reorganization under chapter 11 of the

Bankruptcy Code.

         54.   The professional services Maddin Hauser provides to the Debtors will

include, but will not be limited to, the following:

             a.      Advising the Debtors with respect to their rights, powers and
duties as debtors and debtors in possession in the continued management and
operation of their financial affairs and property;
03418846 v1                                 17
  21-43828-mar     Doc 9   Filed 04/30/21   Entered 04/30/21 13:57:17   Page 17 of 20
              b.    Assisting in the preparation of schedules and statements of
financial affairs;
              c.    Assisting in the preparation of financial statements, balance
sheets and business plans;
              d.    Attending meetings and negotiating with representatives of
creditors and other parties in interest;

              e.     Advising and consulting with the Debtors regarding the conduct
of these cases, including all of the legal and administrative requirements of operating
in chapter 11;
              f.     Advising the Debtors on matters relating to the evaluation of
unexpired leases and executory contracts;
              g.     Taking all necessary action to protect and preserve the Debtors’
estates, including the prosecution of actions on their behalf, the defense of any
actions commenced against their estates, negotiations concerning all litigation in
which the Debtors may be involved and objections to claims filed against the estates;
              h.     Assisting the Debtors in selling assets pursuant to §363 of the
Bankruptcy Code and drafting agreements and court papers to accomplish same,
including, without limitation, negotiating and preparing a purchase and sale
agreement;
              i.     Assisting in formulating and prosecuting a plan of reorganization
and disclosure statement, along with all related agreements and/or documents, and
taking any necessary action on behalf of the Debtors to obtain confirmation of a plan
of reorganization;
              j.     Appearing before this Court and the Office of the United States
Trustee, and protecting the interests of the Debtors’ bankruptcy estates before the
Court and the Office of the United States Trustee; and
              k.     Performing all other necessary or appropriate legal services and
providing all other necessary legal advice to the Debtors in connection with these
chapter 11 cases, including analyzing interests, liens, leases, and contracts and
advising the Debtors on corporate and litigation matters.


         55.   Maddin Hauser currently does not represent any other entity in

connection with these proceedings. Maddin Hauser previously represented Grand

Sakwa Property Management or one of its affiliates in 2017 and early 2018 relative

to negotiating leases for tenants at North Hill Center, Rochester Hills, MI,
03418846 v1                                18
  21-43828-mar    Doc 9   Filed 04/30/21   Entered 04/30/21 13:57:17   Page 18 of 20
Northridge Center, Rochester, MI, and a lease and sale of real property at Heritage

Village, Warren, MI. The engagement concluded in April, 2018; none of these

matters pertained to any of the Debtors and were unrelated to the instant proceedings.

One of the attorneys of Maddin Hauser, Deborah S. Lapin is married to Paul Randel,

the Assistant United States Trustee for the Eastern District of Michigan. Ms. Lapin

has not and will not perform any legal work on behalf of the Debtors, nor does she

have any knowledge of any aspect of these chapter 11 proceedings. The attorneys

of Maddin Hauser otherwise have no connection with any of the forgoing parties.

Maddin Hauser is otherwise a disinterested entity, and holds no interest adverse to

the interests of the Debtors and their estates, the creditors of the Debtors, their

respective accountants and attorneys, the Office of the U.S. Trustee, and the

employees of the U.S. Trustee.

         56.   Pursuant to §328(a) of the Bankruptcy Code, the Debtors may retain

Maddin Hauser on any reasonable terms and conditions. The Debtors have agreed

that Maddin Hauser will be paid its customary hourly rates for services. The hourly

rates for the attorneys who will, or may, work on this matter, are set forth below and

in the Declaration of Julie Beth Teicher attached hereto as Exhibit 2.

               Earle I. Erman           $485.00
               Julie Beth Teicher       $435.00
               David H. Freedman        $410.00
               David M. Eisenberg       $385.00



03418846 v1                                 19
  21-43828-mar     Doc 9   Filed 04/30/21   Entered 04/30/21 13:57:17    Page 19 of 20
         57.   Maddin Hauser is customarily reimbursed for all expenses it incurs in

connection with its representation of a client in a given matter. Such expenses

include, without limitation, travel costs, telecommunications, express mail,

messenger service, photocopying costs, document processing, computerized

research, court fees and transcript costs.

         58.   Maddin Hauser acknowledges that all amounts paid to it during this

chapter 11 case are subject to final allowance by this Court. Maddin Hauser intends

to apply to the Court for the allowance of compensation and reimbursement of

expenses in accordance with the applicable provisions of the Bankruptcy Code,

Bankruptcy Rules and Local Rules for all services performed and expenses incurred

after the Petition Date.

I declare under penalty of perjury that, to the best of my knowledge and after
reasonable inquiry, the foregoing is true and correct.

Dated: April 30, 2021                         /s/ Alyssa Tushman
                                        Alyssa Tushman

                                  MADDIN, HAUSER, ROTH & HELLER, P.C.

                                  By: /s/Julie Beth Teicher
                                         David M. Eisenberg (P68678)
                                         Julie Beth Teicher (P34300)
                                         Proposed Counsel for Debtor
                                         28400 Northwestern Hwy., Suite 200
                                         Southfield, MI 48034
                                         (248) 354-4030
                                         deisenberg@maddinhauser.com
 DATED: April 30, 2021                   jteicher@maddinghauser.com

03418846 v1                                  20
  21-43828-mar     Doc 9   Filed 04/30/21    Entered 04/30/21 13:57:17   Page 20 of 20
